PER CURIAM:
Elise Guy Tchuenkam Kom, a native and citizen of Cameroon, petitions for review of an order of the Board of Immigration Appeals (Board) affirming, without opinion, the immigration judge’s denial of his application for asylum, withholding of removal, and protection under the Convention Against Torture (CAT).
We will reverse the Board only if the evidence “ ‘was so compelling that no reasonable fact finder could fail to find the requisite fear of persecution.’ ” Rusu v. INS, 296 F.3d 316, 325 n. 14 (4th Cir.2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992)). We have reviewed the administrative record, the immigration judge’s decision, and the Board’s order and find substantial evidence supports the conclusion that Kom failed to estabhsh the past persecution or well-founded fear of future persecution necessary to estabhsh eligibility for asylum. See 8 C.F.R. § 1208.13(a) (2004) (stating that the burden of proof is on the alien to estabhsh eligibility for asylum); Elias-Zacarias, 502 U.S. at 483, 112 S.Ct. 812 (same).
Next, we uphold the Board’s denial of Korn’s application for withholding of removal. The standard for withholding of *582removal is “more stringent than that for asylum eligibility.” Chen v. INS, 195 F.3d 198, 205 (4th Cir.1999). An applicant for withholding must demonstrate a clear probability of persecution. INS v. Cardoza-Fonseca, 480 U.S. 421, 430, 107 S.Ct. 1207, 94 L.Ed.2d 434 (1987). As Korn failed to establish refugee status, he cannot satisfy the higher standard necessary for withholding.
Furthermore, we conclude substantial evidence supports the determination that Kom did not establish it was more likely than not that he would be tortured if removed to Cameroon, see 8 C.F.R. § 1208.16(c)(2) (2004), and thus, that Kom’s petition for protection under the CAT was properly denied.
Accordingly, we deny Kom’s petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED